Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered June 24, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 10 years, unanimously affirmed.
The court properly exercised its discretion in precluding, as unduly speculative, evidence of a supposed pattern of robberies in the area of the instant robbery, allegedly committed by a single, unidentified robber not meeting defendant’s description, since there was nothing linking the other robberies with the instant robbery, and nothing to indicate that the hypothetical “pattern” robber committed it (see People v Primo, 96 NY2d 351 [2001]; People v Otero, 288 AD2d 67 [2001], lv denied 100 NY2d 564 [2003]; People v McMahon, 180 AD2d 535 [1992]). Accordingly, there was no violation of defendant’s right to present a defense (see Crane v Kentucky, 476 US 683, 689-690 [1986]). Moreover, defendant was known to the victim and her daughter, and they so advised the responding officers. In addition, they positively identified him at the subsequent lineup.
*57Defendant’s remaining contentions, inclüding his claim under Brady v Maryland (373 US 83 [1963]), are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the material at issue was not covered by Brady. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.